DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 14 is rejected under 35 U.S.C. 112(b) as being unclear.
5.	Claims 5 and 14 recite the limitation “wherein the first width is 16 bits and the first width is 8 bits.” It is unclear as to what is to be the first width size. Examiner believes the intent was for the second width to be 8 bits, no the first width.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtet (US Pat. 5,657,262).
Curtet was cited in the IDS filed 03/08/2022.

8.	As to claims 1 and 10-11, Curtet discloses a method (abstract) comprising:
providing a first input buffer (fig. 1, source register R) configured to store first values having a first width (fig. 1, 32-bit operands);  
providing a second input buffer configured to store second values having the first width (fig. 1, source register L with 32-bit operands); 
performing a multiply/accumulate operation on high portions of the first values and high portions of the second values using a computational pipeline having a second width to obtain a first intermediate accumulation (multiply-accumulate as in fig. 2); 
increasing a group accumulation value stored in a group accumulation buffer according to the first intermediate accumulation (column 6, lines 20-32, “The computation device can be used to perform double precision multiplication-accumulation operations in a very simple way with a result that is perfectly aligned on both accumulators. The result of the multiplication-accumulation is put into the accumulator A0 for the least significant bits and into the accumulator A1 for the most significant bits. With the architecture shown in FIG. 1, where the arithmetic and logic unit and the accumulators are extension accumulators, the extension part of the accumulator A0 (A0E) is not significant. The extension part of the accumulator A1 (A1E) represents the possible extension of the sign of the result. The invention can also be applied to arithmetic and logic units without extension.“); 
performing a multiply/accumulate operation on high portions of the first values and low portions of the second values to obtain a second intermediate accumulation; 
increasing the group accumulation value stored in the group accumulation buffer according to the second intermediate accumulation (fig. 2 and column 6, line 33-column 7, line 36, the loop of computation of multiplication-accumulation); 
performing a multiply/accumulate operation on low portions of the first values and low portions of the second values to obtain a third intermediate accumulation (fig. 2 and column 6, line 33-column 7, line 36, the loop of computation of multiplication-accumulation); 
increasing the group accumulation value stored in the group accumulation buffer according to the third intermediate accumulation; performing a multiply/accumulate operation on low portions of the first values and high portions of the second values to obtain a fourth intermediate accumulation; and increasing the group accumulation value stored in the group accumulation buffer according to the fourth intermediate accumulation (fig. 2 and column 6, line 33-column 7, line 36, the loop of computation of multiplication-accumulation).

9.	As to claims 2 and 12, Curtet discloses wherein the high portions of the first values and the second values having higher magnitude than the low portion, the high portion and low portion being non-overlapping and a sum of a number of bits in the high portion and a number of bits in the low portion is equal to a number of bits in the first width (fig. 1 and 2, processing portions of the most significant bits, and least significant bits for the multiply-accumulate operations).

10.	As to claim 3, Curtet discloses wherein the plurality of combinations of portion positions that are possible for the first input buffer and the second input buffer include: the high portion of the first values in the first input buffer and the high portion of the second values in the second input buffer; the low portion of the first values in the first input buffer and the high portion of the second values in the second input buffer; the low portion of the first values in the first input buffer and the low portion of the second values in the second input buffer; and the high portion of the first values in the first input buffer and the low portion of the second values in the second input buffer (fig. 1 and 2, processing portions of the most significant bits, and least significant bits for the multiply-accumulate operations).



Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtet.
Curtet was cited in the IDS filed 03/08/2022

12.	As to claims 4-6 and 13-15, Curtet does not explicitly disclose wherein the second width is half the first width; wherein the first width is 16 bits and the first width is 8 bits; and wherein the group accumulation buffer has a width of 48 bits. However, this would have been an obvious choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention. Using bit sizes is well-known knowledge, and thus; one of ordinary skill in the art would have had the well-known knowledge of different bit widths to be used, and apply size as necessary, i.e. 8, 16, 32 bits, with the second width being half.  



13.	Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtet in view of Bittner et al (hereafter Bittner)(US Pub. 2018/0157465).


14.	As to claims 8 and 19, Curtet does not disclose a controller programmed to implement a convolution neural network using the first input buffer, multiply/accumulate circuit, sequencer, and group accumulator.
However, Bittner discloses a controller programmed to implement a convolution neural network ([0084] CNN) using the first input buffer, multiply/accumulate circuit, sequencer, and group accumulator ([0069] and [0115] controller).

15.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Curtet which teaches the first input buffer. Multiply/accumulate circuit, sequencer, and group accumulator, with the controller, as in Bittner, for the benefit of using applying an interconnection mechanism. Controllers are well-knowledge in the art, and applying one as in Bittner would allow for environmental computing coordination. Other similarly well-known interconnection mechanisms would be applying busses, and networks as well. (Bittner, [00115]).

16.	As to claim 9, the combination of Curtet and Bittner discloses a graphics processing unit including the first input buffer, multiply/accumulate circuit, sequencer, and group accumulator (Bittner, [0041] GPU). 

17.	As to claim 20, the combination of Curtet and Bittner discloses the first values are coefficients of a CNN and the second values are activation values processed according to the CNN.



Allowable Subject Matter
18.	Claims 7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Curtet (US Pat. 5,657,262) which is related to an arithmetic and logic computation device having an arithmetic and logic unit with a shifter on at least one input. The computation device, which includes a multiplier, propagates a carry and applies a carry to the multiplier to carry out double precision multiply and multiply-accumulate operations. The prior art of record teaches the limitations of the independent claims, however, does not teach or suggest at least “wherein the group accumulator is further configured to: when the portion positions for the first input buffer and the second input buffer in the each combination include the high portion for the first input buffer and the high portion Page 17 of 22Attorney Docket No. GQLA-04200 for the second input buffer, shift the output of the multiply/accumulate circuit by the first width to obtain a shifted output and add the shifted output to the contents of the group accumulator buffer; when the portion positions for the first input buffer and the second input buffer in the each combination include the high portion for only one of the first input buffer and the second input buffer, shift the output of the multiply/accumulate circuit by the second width to obtain a shifted output and add the shifted output to the contents of the group accumulator buffer;” as in claim 7; and “wherein increasing the group accumulation value stored in the group accumulation buffer according to the first intermediate accumulation comprises: increasing the group accumulation value stored in the group accumulation buffer by the first intermediate accumulation left shifted by the first width;” as in claim 16.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182